Mb. Justice Scofield on beheabiho. In view of the facts as stated in the former opinion herein, the correctness of which has been ascertained by a careful and thorough re-examination of the record, we see no good reason for granting a rehearing of this cause, but are still of the opinion that the judgment of the lower court should be reversed and that the cause should be remanded. It was not the intention of the court, in the former opinion herein, to deprive appellee of a full and fair re-trial of the case before a jury. If such had been the object of the opinion, the cause would not have been remanded, but a judgment of reversal would have been rendered, finally disposing of the controversy except as an appeal might have been taken to, or writ of error sued out from, the Supreme Court, to review our decision. But the opinion strongly intimates that a judgment in appellee’s favor could not be sustained under any circumstances. This is more than we desire to affirm. We can see how the case on either side might be materially strengthened on another trial, with full opportunity to the parties to profit by the mistakes and omissions of the former.trial, We think that the record before us does not justify the verdict, and that the ends of justice demand that the, cause should be submitted to another jury, but we do not feel justified in reversing without remanding. Therefore the opinion heretofore filed is hereby modified, in so far as it holds that appellee’s injury was the result of his own negligence so as to bar a recovery m, any event, or that the failure of appellant to supply the machine with an oil pipe could not be considered as the proximate cause of the injury under any circumstances. With the opinion thus modified, the petition for a rehearing is denied.